DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 7/19/21.  Claim 1 is canceled.  Claims 2, 10, 17, 22, 35, 36, and 39 have been amended.  Claims 2-39 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-39 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
10. A computer-implemented method for distribution of a prescription drug that has a potential for misuse, abuse or diversion, comprising: storing, in one or more computer memories, a computer database of a company that obtained government approval to distribute the prescription drug that has a potential for misuse, abuse or diversion, the computer database having a database schema that contains and interrelates prescription fields, patient fields, and prescriber fields relating to the company's prescription drug; said prescription fields, contained within the database schema, storing prescriptions for the company's prescription drug that has a potential for abuse, misuse or diversion, wherein any and all prescriptions for the company's prescription drug are stored only in the computer database of the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only the computer database; said patient fields, contained within the database schema, storing information sufficient to identify a patient for whom the company's prescription drug that has a potential for misuse, abuse or diversion is prescribed, wherein the patient fields comprise any and all patients being prescribed the company's prescription drug; said prescriber fields, contained within the database schema, storing information sufficient to identify a physician or other prescriber of the company's prescription drug that has a potential for misuse, abuse or diversion, and said prescriber fields storing information to show that the physician or other prescriber is authorized to prescribe the company's prescription drug, wherein the prescriber fields include any and all physicians or other prescribers allowed to prescribe the company's prescription drug; and reconciling inventory of the prescription drug that has a potential for misuse, abuse or diversion with any and all quantities in the computer database of the company that obtained approval to distribute the prescription drug that has a potential for misuse, abuse or diversion before shipments of the prescription drug for a time period are sent by processing a database query to identify information in said prescription fields, said patient fields, and said prescriber fields, the reconciliation controlling the inventory using the computer database of the company, thereby identifying misuse, abuse or diversion of the prescription drug; wherein the inventory is managed by an exclusive central pharmacy.

Representative independent claim 36 includes limitations that recite at least one abstract idea.  Specifically, independent claim 36 recites:
36. A computer-implemented system for distribution of a prescription drug that has a potential for misuse, abuse or diversion, comprising: one or more computer memories for storing a computer database of a company that obtained government approval to distribute the prescription drug that has a potential for misuse, abuse or diversion, the computer database having a database schema that contains and interrelates prescription fields, patient fields, and prescriber fields relating to the company's prescription drug; said prescription fields, contained within the database schema, storing prescriptions for the company's prescription drug that has a potential for abuse, misuse or diversion, wherein any and all prescriptions for the company's prescription drug are stored only in the computer database of the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only the computer database; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 11 Application Number: 15/057,898Dkt: 101.031U16 Filing Date: March 1, 2016 Title: SENSITIVE DRUG DISTRIBUTION SYSTEM AND METHOD said patient fields, contained within the database schema, storing information sufficient to identify a patient for whom the company's prescription drug that has a potential for misuse, abuse or diversion is prescribed, wherein the patient fields comprise any and all patients being prescribed the company's prescription drug; said prescriber fields, contained within the database schema, storing information sufficient to identify a physician or other prescriber of the company's prescription drug that has a potential for misuse, abuse or diversion, and said prescriber fields storing information to show that the physician or other prescriber is authorized to prescribe the company's prescription drug, wherein the prescriber fields include any and all physicians or other prescribers allowed to prescribe the company's prescription drug; and a data processor for processing a database query to identify information in said prescription fields, said patient fields, and said prescriber fields for reconciling inventory of the prescription drug that has a potential for misuse, abuse or diversion with any and all quantities in the computer database of the company that obtained approval to distribute the prescription drug that has a potential for misuse, abuse or diversion before shipments of the prescription drug for a time period are sent, the reconciliation controlling the inventory using the computer database of the company, thereby identifying misuse, abuse or diversion of the prescription drug; wherein the prescription drug comprises gamma hydroxy butyrate (GHB); wherein the data processor is for processing the database query to identify information in said prescription fields, said patient fields, and said prescriber fields for generating periodic reports at regular frequencies or intervals via the computer database of the company, thereby identifying misuse, abuse or diversion of the prescription drug; and wherein the inventory is managed by an exclusive central pharmacy.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because processing data to identify information amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human could view prescription/prescriber/patient/inventory data on paper and identify misuse, abuse, or diversion in their mind. A human could then generate a report. Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 10, 36, and similar independent claims 2, 17, 22, 35, and 39, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more computer memories, computer database, database schema, and data processor to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the one or more computer memories, computer database, database schema, and data processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of storing information, analyzing information, generating information, and identifying information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

 Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/19/21.
(1) Applicants request withdrawal of the 101 rejection of the claims.

(A) As per the first argument, see modified 101 rejection above. The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, storing information, analyzing information, generating information, and identifying information) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform  Furthermore, when identifying abstract ideas, applicants should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new.”
Regarding DDR, the patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet, so DDR has no applicability. Regarding McRo, the basis for the McRo court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. Applicant's case is different 
Detecting/stopping abuse prior to filling a prescription is not a technical solution. Note that limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686